******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   ANNEMARIE MORRISSEY-MANTER v. SAINT
      FRANCIS HOSPITAL AND MEDICAL
              CENTER ET AL.
                (AC 37628)
        Argued March 1—officially released June 28, 2016

  (Appeal from Superior Court, judicial district of
                Hartford, Peck, J.)
  Henry E. Jacobs, for the appellant (plaintiff).
  Christopher A. Klepps, with whom was Christopher
L. Brigham, for the appellees (defendants).
                         Opinion

   PRESCOTT, J. In this wrongful termination of
employment action, the plaintiff, Annemarie Morrissey-
Manter, appeals from the summary judgment rendered
by the trial court in favor of the defendants, Saint Fran-
cis Hospital and Medical Center, and Saint Francis Care,
Inc.1 On appeal, the plaintiff claims that the court
improperly granted the defendants’ motion for sum-
mary judgment as to four counts of her amended com-
plaint2 because one or more genuine issues of material
fact existed with respect to her claims that (1) an
implied contractual agreement between the parties pro-
hibited her discharge without cause, (2) the defendants
terminated her employment in violation of an important
public policy, (3) the defendants breached the covenant
of good faith and fair dealing by terminating her employ-
ment in ‘‘bad faith,’’ and (4) the defendants withheld
certain medical records and destroyed evidence that
would have supported her cause of action.3 We affirm
the judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The plaintiff was employed as a
registered nurse at Saint Francis Hospital and Medical
Center for thirty-two years. On June 4, 2012, at Manches-
ter Memorial Hospital, a patient was seen for cardiac
distress. A temporary cardiac pacemaker (pacer) was
inserted into the patient. The patient was then trans-
ferred to the emergency department at the defendants’
facility, and, from there, into the defendants’ cardiac
intensive care unit. During the transfer of the patient,
an admitting nurse unhooked the patient’s temporary
pacer from the external pacer box, and the pacer box
was returned to the ambulance crew that had trans-
ferred the patient. Subsequently, members of the nurs-
ing staff at the defendants’ facility were unable to
connect the patient’s transvenous pacer wire to an
external temporary pacer box because the defendants
lacked a proper adapter.
   During this event, the plaintiff came into the room
to offer support to the patient’s team and to help stabi-
lize the patient. In violation of hospital policy, but in
order to assist the medical team, she took a blade and
cut a small portion of the plastic covering the end of
the pacer wire in an attempt to make the pacer wire fit
into the defendants’ temporary pacer box. The plaintiff
successfully connected the pacer wire to the temporary
pacer box, and, at that point, the patient’s blood pres-
sure improved and he stabilized.
  On June 7, 2012, Gilda Cabral, a nurse manager, met
with the plaintiff and discussed a disciplinary action
form that had been prepared against her on June 6,
2012. The form, after describing the event as previously
discussed, stated that the patient’s condition began to
deteriorate the morning following his admission to Saint
Francis Hospital, and that Dr. Aneesh Tolat, an electro-
physiologist, was asked to assess the patient. After
assessing the patient, Dr. Tolat determined that the
patient was receiving inadequate pacing because the
pacer wire may have been compromised and was not
stable. Because of this instability, a new pacer wire had
to be inserted into the patient through catheterization.
According to the form, Dr. Tolat emphasized that ‘‘a
catheter can never be tampered with. Once it is, even
if it seems that the wire is functioning correctly, there
is always a question as to the stability of the wire.’’
(Emphasis omitted.) Furthermore, Dr. Tolat was ‘‘very
disturbed’’ by the plaintiff’s action, which he character-
ized as ‘‘inappropriate and unacceptable.’’ On the form,
the box labeled ‘‘termination’’ was marked as the appro-
priate disciplinary step to be taken, and the form con-
cluded: ‘‘This action posed a significant patient safety
concern, as this action could have had potentially lethal
consequences to the patient; since this wire was in
place to ensure that the patient’s heartbeat was paced
correctly. By compromising the wire, this resulted in
the patient having to undergo a procedure to have a
new catheter inserted. In addition, this action posed a
significant risk to the [h]ospital because this action is
not within the scope of practice for a [s]taff [registered
nurse].’’ (Emphasis in original.) The plaintiff resigned
her position in lieu of termination.
   The plaintiff commenced this action against the
defendants on August 27, 2012. In her initial five count
complaint, the plaintiff alleged breach of an implied
contract of employment, violation of the covenant of
good faith and fair dealing, wrongful discharge in viola-
tion of public policy, negligent infliction of emotional
distress, and defamation. On February 14, 2014, the
defendants filed a motion for summary judgment, claim-
ing that the plaintiff could not establish the prima facie
elements for any of the claims alleged in her complaint.
In support of their motion, the defendants filed a memo-
randum of law, an affidavit by an employee in the defen-
dants’ human resources department, copies of two
disciplinary action forms against the plaintiff, copies of
the defendants’ disciplinary action policy and pension
plan policy, the plaintiff’s responses to the defendants’
first set of interrogatories, and an excerpt from the
defendants’ employee handbook.
   On April 15, 2014, the plaintiff filed an objection to
the defendants’ motion for summary judgment. In sup-
port of her objection, the plaintiff filed a memorandum
of law, the plaintiff’s affidavit, and a copy of the plain-
tiff’s letter of resignation. The court held a hearing on
the defendants’ motion for summary judgment and the
plaintiff’s objection on May 5, 2014. At that time, the
plaintiff stated that she wanted to amend her complaint
to include a claim for spoliation of evidence. The court
instructed the plaintiff to file such a request as soon
as possible.
  On May 21, 2014, the plaintiff filed a request for per-
mission to amend her complaint to add a count for
spoliation of evidence, alleging that the defendants had
destroyed and altered the patient’s medical records,
and had disposed of the pacer wire in bad faith. On
July 28, 2014, which was the second day of the hearing
on the motion for summary judgment, the court granted
the plaintiff’s request. With the court’s permission, the
parties filed supplemental briefs and exhibits that
addressed the claim of spoliation. The court issued its
memorandum of decision on January 5, 2015. The court
concluded that the evidence submitted did not support
the existence of an implied contract of employment,
and, thus, the plaintiff’s status was as an at-will
employee. The court also concluded that the plaintiff
had not established a genuine issue of material fact
regarding the prima facie elements for a cause of action
for breach of the covenant of good faith and fair dealing,
that she failed to cite a relevant public policy that was
violated by her termination of employment, and that
she failed to establish a genuine issue of material fact
regarding the elements of a claim for spoliation because
there was no evidence that any medical records had
been destroyed or that the pacer wire had been
destroyed by the hospital in bad faith. Accordingly,
the court granted the defendants’ motion for summary
judgment as to all six counts of the plaintiff’s complaint.
This appeal followed.
   Before reaching the plaintiff’s individual claims, we
set forth this court’s standard of review in a summary
judgment case. ‘‘The law governing summary judgment
and the accompanying standard of review are well set-
tled. Practice Book § [17-49] requires that judgment
shall be rendered forthwith if the pleadings, affidavits
and any other proof submitted show that there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law. A
material fact is a fact that will make a difference in the
result of the case. . . . The facts at issue are those
alleged in the pleadings. . . .
   ‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. The courts are in entire agreement that
the moving party for summary judgment has the burden
of showing the absence of any genuine issue as to all
the material facts, which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law. The courts hold the movant to a strict standard.
To satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . .
  ‘‘The party opposing a motion for summary judgment
must present evidence that demonstrates the existence
of some disputed factual issue . . . . The movant has
the burden of showing the nonexistence of such issues
but the evidence thus presented, if otherwise sufficient,
is not rebutted by the bald statement that an issue of
fact does exist. . . . To oppose a motion for summary
judgment successfully, the nonmovant must recite spe-
cific facts . . . which contradict those stated in the
movant’s affidavits and documents. . . . The opposing
party to a motion for summary judgment must substanti-
ate its adverse claim by showing that there is a genuine
issue of material fact together with the evidence disclos-
ing the existence of such an issue. . . . The existence
of the genuine issue of material fact must be demon-
strated by counteraffidavits and concrete evidence.
. . . Our review of the trial court’s decision to grant a
motion for summary judgment is plenary.’’ (Internal
quotation marks omitted.) Brusby v. Metropolitan Dis-
trict, 160 Conn. App. 638, 645–46, 127 A.3d 257 (2015).
                             I
   The plaintiff first claims that the trial court improp-
erly rendered summary judgment on her count alleging
the breach of an implied contract of employment
because there was a genuine issue of material fact
regarding the existence of an implied employment con-
tract as evidenced by the defendants’ ‘‘words, actions,
conduct [and] course of performance . . . .’’ (Empha-
sis omitted.) Specifically, the plaintiff argues that she
was not an at-will employee because she was subject
to progressive discipline, received merit pay and annual
job performance reviews, participated in a 401 (k)
retirement plan, received verbal assurances of contin-
ued employment, and was referred to as ‘‘ ‘a team player
and devoted to her job.’ ’’ For these reasons, the plaintiff
argues, she could not be discharged without just cause.
We conclude that the court properly rendered summary
judgment on this count.
   The following additional procedural history is neces-
sary for our review of this claim. In support of their
motion for summary judgment, as supplemented, the
defendants submitted an affidavit, copies of their disci-
plinary action and pension plan policies, and an excerpt
from their employee handbook stating that ‘‘[t]he rela-
tionship between Saint Francis and its employees is a
relationship of employment at will.’’ The affidavit,
signed by Diane Trudeau, a manager in their human
resources department, averred that the plaintiff was a
noncontractual employee, the defendants adhere to the
at-will doctrine in all of their policies and procedures,
the plaintiff signed an acknowledgement in 1986 that
she received a copy of the employee handbook con-
taining such policies, and at-will employment at the
defendants’ facility can be documented back to 1992.
The policies and employee handbook excerpt that the
defendants filed with their motion for summary judg-
ment corroborated Trudeau’s statements.
   The disciplinary action policy provides that ‘‘[a]n
employee may be given a Final Written Warning with
or without Suspension or be terminated, at any time,
with or without notice, for a violation of Organization
policy or practice or a significant performance issue.’’
(Emphasis omitted.) Another policy, titled ‘‘Employ-
ment at Will,’’ provides in relevant part: ‘‘The purpose
of this policy is to affirm that employees who do not
have a separate, individual employment contract with
the hospital for a specific, fixed term of employment
are employed at the will of the hospital for an indefinite
period. Employees may resign from the hospital at any
time, for any reason, and may be terminated by the
hospital at any time, for any reason, with or without
cause, and with or without notice.’’ That policy further
provides that ‘‘[t]his policy shall not be modified by any
statements contained in this or any other employee
handbooks, employment applications, hospital recruit-
ing materials, memoranda, or other materials provided
to employees in connection with their employment.
None of those documents, whether singly or combined,
shall create an expressed or implied contract of employ-
ment for a definite period or an expressed or implied
contract concerning any terms or conditions of employ-
ment.’’ The final paragraph in that policy provides:
‘‘Nothing contained in this manual, employee hand-
books, employment applications, memoranda, or other
materials provided to employees in connection with
their employment shall require the employer to have
‘just cause’ to terminate that employee or otherwise
restrict the employer’s right to terminate an employee
at any time or for any reason.’’
   In her objection to the defendants’ motion for sum-
mary judgment, the plaintiff did not challenge the exis-
tence of the policies as described. Rather, she argued
that she had been employed at the defendants’ facility
for thirty-two years, had been assured that she would
remain employed there as long as she did a good job,
had received complimentary correspondence regarding
her exemplary service, and had been advised that disci-
plinary action was generally progressive and was a pro-
cess. Additionally, she alleged that the defendants
admitted that they have a matching pension plan contri-
bution in place for all eligible employees. Her affidavit
repeats these allegations, although she does not identify
the persons who assured her of continued employment
if her work performance remained satisfactory. On
appeal, the plaintiff contends that she provided suffi-
cient information to create a genuine issue of material
fact as to whether she had an implied contract of
employment with the defendants. We disagree.
   ‘‘In Connecticut, an employer and employee have an
at-will employment relationship in the absence of a
contract to the contrary. Employment at will grants
both parties the right to terminate the relationship for
any reason, or no reason, at any time without fear of
legal liability.’’ (Internal quotation marks omitted.) Thi-
bodeau v. Design Group One Architects, LLC, 260 Conn.
691, 697–98, 802 A.2d 731 (2002). ‘‘In order to prevail
on [her] claim, the plaintiff must demonstrate an actual
agreement by the defendant to have an employment
contract with [her]. A contract implied in fact, like an
express contract, depends on actual agreement. . . .
Accordingly, to prevail on [her] wrongful termination
claim, which alleged the existence of an implied
agreement between the parties, the plaintiff had the
burden of proving by a fair preponderance of the evi-
dence that [the defendant] had agreed, either by words
or action or conduct, to undertake [some] form of actual
contract commitment to [her] under which [she] could
not be terminated without just cause [following progres-
sive disciplinary measures]. . . . To survive a motion
for summary judgment, the plaintiff had the burden of
presenting evidence that the defendant had agreed to
some form of contract commitment.
  ‘‘A contractual promise cannot be created by plucking
phrases out of context; there must be a meeting of the
minds between the parties. . . . The mere fact that
the plaintiff believed [certain actions or policies] to
constitute a contract does not bind [the defendant] with-
out some evidence that it intended to be bound to such a
contract.’’ (Citations omitted; internal quotation marks
omitted.) Reynolds v. Chrysler First Commercial
Corp., 40 Conn. App. 725, 729–30, 673 A.2d 573, cert.
denied, 237 Conn. 913, 675 A.2d 885 (1996).
   The plaintiff’s arguments in support of the existence
of an implied contract of employment have been made
by other plaintiffs in other cases and have been rejected
by this court. For example, in Gagnon v. Housatonic
Valley Tourism District Commission, 92 Conn. App.
835, 843, 888 A.2d 104 (2006), ‘‘[t]he plaintiff claim[ed]
that such things as periodic reviews, setting dates at
which there would be salary increases, setting long-
term benefits and the way other employees were treated
[were] evidence of an implied contract between her
and [the defendant] that she would not be discharged
except for cause. [This court held that] [t]he plaintiff
fail[ed] to recognize, however, that it [was] her burden
to establish that adherence to these policies and proce-
dures was the result of a contractual commitment by
the defendant. [C]ontracts are not created by evidence
of customs and usage.’’ (Internal quotation marks
omitted.)
  Furthermore, as previously quoted from the defen-
dants’ policies and employee handbook, the defendants
disclaimed anything other than an at-will employment
relationship with any of their employees who did not
have written contracts. Our Supreme Court has ‘‘stated
with unambiguous clarity that employers can protect
themselves against employee contract claims based on
statements made in personnel manuals by following
either (or both) of two simple procedures: (1) eschew-
ing language that could reasonably be construed as a
basis for a contractual promise; and/or (2) including
appropriate disclaimers of the intention to contract
. . . .’’ (Internal quotation marks omitted.) Gaudio v.
Griffin Health Services Corp., 249 Conn. 523, 535, 733
A.2d 197 (1999).
   The evidence presented to the trial court by the defen-
dants in support of their motion for summary judgment
reveals the existence of such disclaimers in their poli-
cies and employee handbook, and the plaintiff pre-
sented no competent summary judgment evidence that
contradicts that evidence. See Brusby v. Metropolitan
District, supra, 160 Conn. App. 646. Accordingly, the
trial court properly rendered summary judgment as to
this count because the plaintiff failed to present evi-
dence that established that there was a genuine issue of
material fact regarding whether an implied contractual
agreement existed that would prohibit the termination
of her employment except for just cause.
                            II
   The plaintiff next claims that the court improperly
rendered summary judgment on count three of her com-
plaint, which alleges that the defendants terminated her
employment in violation of an important public policy.
See Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn.
471, 476, 427 A.2d 385 (1980) (employer lacks discretion
to terminate at-will employee if termination would vio-
late important public policy). The defendants respond
that the court properly determined that the plaintiff
failed to identify an important and clearly articulated
public policy that was violated as the result of her
discharge. We conclude that the plaintiff cannot prevail
on her claim.
   The following additional procedural history is rele-
vant to this claim. In her amended complaint, the plain-
tiff alleged that her termination violated two public
policies. First, she alleged that ‘‘[e]ven if this was an
at-will employment arrangement, allowing an employer
to terminate an employee for saving a man’s life is
against public policy. Saving a person’s life is a substan-
tial public policy and should fall under [t]he [p]ublic
[p]olicy [e]xception to the [a]t-[w]ill [e]mployment
[r]ule.’’ Second, she alleged that ‘‘[t]he [defendants’]
attempt to cover up their liability exposure, by firing
the [plaintiff] who stepped up to the plate to save a
man’s life, is improper and violates public policy.’’
   In their motion for summary judgment, the defen-
dants claimed that the plaintiff had ‘‘not alleged an
established public policy’’ and that she should not ‘‘be
immunized from an adverse employment action for
allegedly saving a patient’s life . . . .’’ At the hearing
before the trial court on their motion, the defendants’
counsel argued that the plaintiff had altered medical
equipment, which was against hospital policy, and that
her termination from employment was therefore proper
even if she did save a patient’s life.
   In response, in her opposition to the defendants’
motion for summary judgment, the plaintiff expanded
upon her public policy claim. In support of her allega-
tion that her termination violated a public policy against
covering up medical malpractice, the plaintiff set forth
two arguments. First, the plaintiff argued that terminat-
ing an employee in order to hide medical malpractice
by the employer violates a general public policy against
covering up negligence. Second, the plaintiff appeared
to argue that the defendants had a duty to report adverse
medical events to the Department of Health pursuant
to General Statutes § 19a-127n (b).4 According to the
plaintiff, that statute embodies a public policy against
hospitals covering up medical malpractice, which her
termination violated because the defendants’ goal in
terminating her employment was to cover up an adverse
event—the inability to connect the pacer wire to the
temporary pacer box.
    In support of her allegation that her termination vio-
lated a public policy in favor of saving a person’s life,
the plaintiff argued that her termination violated the
public policy inherent in the rescue doctrine, because
the defendants’ negligence placed the patient in peril
and invited rescue. ‘‘The rescue doctrine is a bar to
or precludes the affirmative defenses of contributory
negligence and assumption of the risk. A person is not
contributorily negligent who, with due care, encounters
a risk created by a defendant’s negligence in order to
perform a rescue necessitated by that negligence, and
it is not contributory negligence for a plaintiff to expose
him- or herself to a danger in a reasonable effort to
save a third person from harm.’’ (Footnotes omitted.)
65A C.J.S. 46–47, Negligence § 267 (2010). ‘‘The ‘rescue
doctrine’ allows an injured rescuer to recover damages
from the person whose negligence created the need for
rescue.’’5 Id., p. 48.
   The court granted the defendants’ motion for sum-
mary judgment as to the plaintiff’s public policy count.
Concerning the plaintiff’s argument that her termination
violated a public policy against covering up medical
malpractice, the court held: ‘‘While the plaintiff argues
that she was terminated in an effort to cover up possible
medical malpractice committed by the defendants’
other employees, she has proffered no evidence of this
alleged malpractice beyond simply speculating that it
occurred; nor has the plaintiff cited a relevant public
policy that was violated by her termination under the
circumstances.’’
  With respect to the plaintiff’s assertion that her termi-
nation violated the public policy inherent in § 19a-127n
(b), the court stated: ‘‘An ‘adverse event’ is defined
within [§ 19a-127n (b)] as ‘any event that is identified on
the National Quality Forum’s List of Serious Reportable
Events or on a list compiled by the Commissioner of
Public Health and adopted as regulations’ . . . . Gen-
eral Statutes § 19a-127n (a) (1). Without entering the
National Quality Forum’s List of Serious Reportable
Events into evidence, the plaintiff states that the List
includes ‘patient death or serious injury associated with
the use or function of a device in patient care, in which
the device is used or functions other than as intended.’
The plaintiff alleges that because the defendants did
not report the adverse event at the heart of this litigation
to the Department of Public Heath, the event could not
have transpired the way the defendants claim it did,
and therefore a material issue of fact exists, which
precludes the entry of summary judgment as to count
three. The plaintiff does not specify exactly what this
material issue of fact is, and it is difficult to see how the
defendants’ alleged failure to comply with the statute is
relevant to whether the plaintiff’s dismissal occurred
for a reason that violates public policy.’’
   Concerning the public policy inherent in the rescue
doctrine, the court held that ‘‘[t]he doctrine is invoked
only in determining whether the rescuer’s contributory
negligence is to be excused. . . . The rescue doctrine
does not constitute a public policy for the purposes of
an exception to the at-will employment doctrine; nor
is it clear how the rescue doctrine is applicable to the
circumstances of the plaintiff’s case.’’ (Citation omitted;
internal quotation marks omitted.)
    Importantly, on appeal, the plaintiff does not reassert
her contention, made before the trial court, that her
termination violated the public policy in favor of saving
a person’s life as reflected in the rescue doctrine. The
plaintiff did not brief on appeal, or mention in any way,
her argument that her termination violated the public
policy inherent in the rescue doctrine in favor of saving
a person’s life. Indeed, we have scoured the relevant
portions of the plaintiff’s brief and have found abso-
lutely no mention or analysis of a general public policy
of saving lives or the rescue doctrine. Although the
plaintiff factually argues in her brief that her actions
saved the patient’s life, she does not argue that the
defendants’ actions in terminating her employment
after she saved a life violated an important and clearly
articulated public policy of ‘‘saving lives.’’ Accordingly,
we deem this claim abandoned and decline to review
it. See Fradianni v. Protective Life Ins. Co., 145 Conn.
App. 90, 92 n.2, 73 A.3d 896 (claim or argument not
briefed deemed abandoned), cert. denied, 310 Conn.
934, 79 A.3d 888 (2013); Deutsche Bank National Trust
Co. v. Shivers, 136 Conn. App. 291, 292 n.2, 44 A.3d 879
(claim not briefed on appeal deemed abandoned, and
court may decline to review it), cert. denied, 307 Conn.
938, 56 A.3d 950 (2012).
   The dissent implicitly concedes that this public policy
ground is not raised, analyzed, or even mentioned in
the portion of the plaintiff’s appellate brief addressing
count three. Instead, the dissent appears to suggest that
a party has not abandoned a claim on appeal as long
as that claim was made before the trial court and men-
tioned in oral argument before this court. This assertion
is contrary to well established precedent that appellate
courts will treat as abandoned claims that are not
briefed adequately.6 See Barros v. Barros, 309 Conn.
499, 503 n.4, 72 A.3d 367 (2013) (claim deemed aban-
doned for inadequate briefing); State v. Weston, 164
Conn. 635, 636, 325 A.2d 457 (1973) (claim not briefed
on appeal, although argued during oral argument,
treated as abandoned); Braham v. Newbould, 160 Conn.
App. 294, 312 n.15, 124 A.3d 977 (2015) (claim aban-
doned that was not properly briefed because ‘‘[i]t is not
the role of this court to undertake the legal research
and analyze the facts in support of a claim or argument
when it has not been briefed adequately’’ [internal quo-
tation marks omitted]).
   Adherence to this well established precedent is par-
ticularly warranted in this case for the following rea-
sons. The dissenting opinion appears to find an
important and clearly articulated public policy of ‘‘sav-
ing lives’’ inherent in the rescue doctrine, Connecticut’s
good Samaritan law pursuant to General Statutes § 52-
557b, and the public safety exception to the warrant
requirement. Because these potential sources of a pub-
lic policy exception to the employment at-will doctrine
were not raised by the plaintiff in her brief, the defen-
dants have had no opportunity to respond to or ana-
lyze them.
   Moreover, although this court has the discretion to
address an abandoned claim; Ward v. Greene, 267 Conn.
539, 546, 839 A.2d 1259 (2004); we should be particularly
cautious of addressing a claim that, in essence, asks
the court to recognize a new and broad public policy
exception to the at-will employment doctrine without
adequate briefing because of the narrowness of the
public policy exception to the at-will employment doc-
trine. See Thibodeau v. Design Group One Architects,
LLC, supra, 260 Conn. 701 (‘‘the public policy exception
to the general rule allowing unfettered termination of
an at-will employment relationship is a narrow one’’
[internal quotation marks omitted]). Caution is particu-
larly warranted in a case, like this one, involving emer-
gency medicine. There may be compelling reasons in
the complex world of emergency medicine that would
counsel against recognizing the public policy articu-
lated by the dissent, at least as broadly as the dissent
has framed it. As this court previously has suggested
in Armshaw v. Greenwich Hospital, 134 Conn. App.
134, 138, 38 A.3d 188 (2012), medical providers should
have significant discretion to terminate the employment
of an at-will employee who has violated hospital proce-
dures and policies that are in place to guarantee the
safety and proper care of patients. Id. (‘‘[o]ur review of
the record . . . does not uncover any explicit statutory
mandate, constitutional provision or judicial determina-
tion that prevents a hospital from discharging an at-
will nursing employee, who has been the subject of
previous disciplinary action, for failing to follow con-
duct and quality of work protocols designed to ensure
the safety and proper care of its patients’’). Thus, it is
particularly troublesome to recognize an amorphous
‘‘saving lives’’ public policy exception to the at-will
employment doctrine in the context of emergency medi-
cine, especially in a case in which such a public policy
has not been briefed adequately.
   Even if we were inclined to agree with the dissent
that such a public policy exists, the plaintiff has failed
to offer any competent summary judgment evidence to
establish that a genuine issue of material fact exists
regarding whether the termination of her employment
violated such a public policy. The dissent considers the
uncertified deposition testimony of various members
of the defendants’ medical staff that the plaintiff
attached to her opposition to the motion for summary
judgment in concluding that the plaintiff has established
a genuine issue of material fact as to whether the termi-
nation of her employment violated the alleged public
policy. It is unclear, however, whether the trial court
considered these documents or whether it excluded
them. In its memorandum of decision, the trial court
noted that the plaintiff offered these uncertified docu-
ments with her opposition to the motion for summary
judgment, but makes no further reference to them. The
memorandum of decision, however, is unclear as to
whether the court actually considered the uncertified
deposition testimony. The transcript from the hearing
on the motion for summary judgment, however,
strongly suggests that the court did not consider these
documents. The court specifically advised the plaintiff’s
counsel that ‘‘there has to be something in the record
in a proper form and in compliance with the rule of
practice for the court to consider in opposition to this
motion for summary judgment. . . . I have nothing
. . . that’s a problem.’’
  Instead, the plaintiff on appeal argues only that there
was a genuine issue of material fact concerning whether
her termination violated a public policy against covering
up medical malpractice. In support of this claim, the
plaintiff, before the trial court, relied on § 19a-127n,
which requires hospitals to report adverse medical
events, and, thus, according to the plaintiff, embodies
a public policy prohibiting hospitals from covering up
medical malpractice. On appeal, she also argues that
there is a general public policy against terminating an
employee in order to cover up the employer’s negli-
gence. The plaintiff further argues that to the extent
that such a public policy does not exist, this court has
the authority to judicially create such a public policy.
   We conclude that the trial court properly rendered
summary judgment with respect to the plaintiff’s claim
that her termination violated an important public policy
prohibiting an employer from covering up negligence.
We reach this conclusion for primarily two reasons.
First, the plaintiff has failed to establish a genuine issue
of material fact regarding whether her termination vio-
lated this alleged public policy as it relates to § 19a-
127n, which is the only legal authority that she cited
before the trial court as support for the existence of
this public policy. Second, even if we assume that there
is a recognized, general public policy exception that
prohibits an employer from engaging in conduct
intended to hide instances of negligence, the plaintiff
has failed to establish a genuine issue of material fact
regarding whether the defendants were negligent and
whether she was terminated to cover up that neg-
ligence.
   We begin with the legal principles that guide our
analysis. Our Supreme Court has ‘‘establish[ed] the prin-
ciple that public policy imposes some limits on unbri-
dled discretion to terminate the employment of
someone hired at will.’’ Sheets v. Teddy’s Frosted Foods,
Inc., supra, 179 Conn. 476. Although the court in Sheets
‘‘recognized a public policy limitation on the traditional
employment at-will doctrine in an effort to balance the
competing interests of employers and employees . . .
[it also] recognized the inherent vagueness of the con-
cept of public policy and the difficulty encountered
when attempting to define precisely the contours of the
public policy exception. In evaluating claims, [courts
should] look to see whether the plaintiff has . . .
alleged that his discharge violated any explicit statutory
or constitutional provision . . . or whether he alleged
that his dismissal contravened any judicially conceived
notion of public policy.’’ (Citations omitted; internal
quotation marks omitted.) Thibodeau v. Design Group
One Architects, LLC, supra, 260 Conn. 700–701.
   Our Supreme Court also ‘‘repeatedly [has] under-
scored [that] adherence to the principle that the public
policy exception to the general rule allowing unfettered
termination of an at-will employment relationship is a
narrow one. . . . [C]ourts should not lightly intervene
to impair the exercise of managerial discretion or to
foment unwarranted litigation . . . . Consequently,
we have rejected claims of wrongful discharge that have
not been predicated upon an employer’s violation of an
important and clearly articulated public policy.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
698–99; see also Morris v. Hartford Courant Co., 200
Conn. 676, 680, 513 A.2d 66 (1986) (public policy excep-
tion to at-will employment termination requires particu-
lar, explicit public policy); Armshaw v. Greenwich
Hospital, supra, 134 Conn. App. 138 (exception requires
‘‘explicit statutory mandate, constitutional provision or
judicial determination’’ [emphasis added]).
   We first address the plaintiff’s argument that her ter-
mination violated the public policy inherent in our
health care statutes mandating the accurate reporting
of adverse events. In her appellate brief, the plaintiff
does not cite to any specific health care statutes; rather,
she merely alleges that ‘‘[t]he [d]efendants attempt to
hide their corporate negligence by instantly terminating
[the plaintiff] . . . and creating false documents in
[violation] of health statutes requiring honest and accu-
rate reporting of adverse health care events . . . .
These statutes taken collectively constitute an
important public policy.’’ (Emphasis omitted.) In her
opposition to the motion for summary judgment, how-
ever, the plaintiff cited only to § 19a-127n (b)7 in support
of this argument. Accordingly, we limit our review to
whether there was a genuine issue of fact concerning
whether the plaintiff’s termination violated a public pol-
icy inherent in § 19a-127n (b), one that prohibits hospi-
tals from covering up negligence because it requires
the accurate reporting of adverse medical events that
occur at hospitals. See Gordon v. Gordon, 148 Conn.
App. 59, 65, 84 A.3d 923 (2014) (‘‘[w]e have consistently
declined to review claims based on a ground different
from that raised in the trial court’’ [internal quotation
marks omitted]); State v. Ulen, 31 Conn. App. 20, 29,
623 A.2d 70 (same), cert. denied, 226 Conn. 905, 625
A.2d 1378 (1993).
   Section 19a-127n (b) provides in relevant part: ‘‘[A]
hospital or outpatient surgical facility shall report
adverse events to the Department of Public Health
[department] on a form prescribed by the commissioner
. . . .’’ An ‘‘adverse event’’ is defined as ‘‘any event that
is identified on the National Quality Forum’s List of
Serious Reportable Events or on a list compiled by the
Commissioner of Public Health and adopted as regula-
tions . . . .’’ General Statutes § 19a-127n (a). Section
19a-127n-2 of the Regulations of Connecticut State
Agencies provides in relevant part: ‘‘(b) All adverse
events identified in the National Quality Forum’s list
of serious events, as amended, and those on the list
compiled by the department, as amended, shall be
reported by the facility on the adverse event reporting
form prescribed by the Commissioner. . . .’’8
  For two reasons, the plaintiff failed to establish that
an issue of material fact existed concerning whether
her termination violated the public policy allegedly
inherent in § 19a-127n. First, as the trial court found, the
plaintiff failed to provide competent summary judgment
evidence that the statute applied to the facts of this
case. The plaintiff here makes the same error as did
the plaintiff in Burnham v. Karl & Gelb, P.C., 252 Conn.
153, 161, 745 A.2d 178 (2000). Our Supreme Court in
Burnham held that the plaintiff failed to establish that
a genuine issue of material fact existed as to whether
her termination violated the public policy inherent in
General Statutes § 31-51m because she offered no com-
petent summary judgment evidence that the circum-
stances of her termination met the requirements of the
statute. Id. Section 31-51m prohibits employers from
retaliating against employees who report a violation of a
federal or state law to a ‘‘public body . . . .’’ (Emphasis
omitted; internal quotation marks omitted.) Id., 160.
Prior to her termination, the plaintiff in Burnham had
reported the defendant’s allegedly unsafe dental prac-
tices to the state dental association. Id., 155. The plain-
tiff, however, failed to offer any competent summary
judgment evidence ‘‘that the dental association [was]
a public body as defined in § 31-51m (a) (4). Therefore,
because the plaintiff failed to present evidence that
created a material issue of fact as to whether her termi-
nation violated the provisions of § 31-51m, we con-
clude[d] that the plaintiff [could not] use the public
policy embodied therein to support her claim of wrong-
ful discharge based on a violation of public policy.’’
Id., 161.
    Similarly, in the present case, the plaintiff has offered
no competent summary judgment evidence that § 19a-
127n is applicable. For the plaintiff’s termination to
violate the public policy allegedly inherent in § 19a-
127n, the event at issue had to qualify as an adverse
event under the statute, and her termination had to
somehow be designed to circumvent the defendants’
duty to report the adverse event. The plaintiff provided
no competent summary judgment evidence that estab-
lished that there was a genuine issue of material fact
as to whether the event at issue qualified as an adverse
event pursuant to § 19a-127n. As the trial court stated,
the plaintiff did not provide as evidence the National
Quality Forum’s List of Serious Reportable Events or
the list compiled by the department. Although the plain-
tiff asserted in her pleadings that the event at issue
qualified as an adverse event under the National Quality
Forum’s List of Serious Reportable Events, she offered
no evidence to support this assertion. See Trotta v.
Branford, 26 Conn. App. 407, 412, 601 A.2d 1036 (1992)
(‘‘[d]emonstrating a genuine issue requires a showing
of evidentiary facts or substantial evidence outside the
pleadings from which material facts alleged in the plead-
ings can be warrantably inferred’’). Because the plaintiff
has offered no competent summary judgment evidence
that § 19a-127n is applicable, she cannot use the public
policy allegedly embodied therein to support her claim
of wrongful discharge based on a violation of public
policy.
  Second, even if the event at issue was an adverse
event under § 19a-127n, the plaintiff has not established
a genuine issue of material fact regarding whether her
termination violated the public policy allegedly inherent
in § 19a-127n. Specifically, the plaintiff has failed to
explain how her termination alleviated the defendants’
duty to report an adverse event pursuant to § 19a-127n
or that she was terminated for reporting the event her-
self. Despite terminating the plaintiff, the defendants’
duty to report the adverse event, assuming that the
event at issue was an adverse event, continued to exist.
Whether the defendants terminated the plaintiff’s
employment had no effect on their statutory duty to
report the adverse event.9
   Additionally, assuming that the allegedly adverse
event was not reported to the department, the plaintiff
has failed to explain how not reporting the adverse
event necessarily equates to an attempt to cover up
its alleged negligence. Indeed, the plaintiff conflates a
failure to comply with the statutory requirement to
report adverse medical events with an attempt to cover
up negligence. Not all adverse medical events that pre-
sumably must be reported under § 19a-127n, however,
constitute negligence. Thus, it is unclear how the plain-
tiff’s termination violated any public policy allegedly
inherent in § 19a-127n prohibiting an employer from
covering up negligence.
  Furthermore, this case is distinguishable from cases
in which our Supreme Court has held that it violated
public policy to terminate an employee who insisted
that an employer adhere to a statute or regulation. In
Sheets v. Teddy’s Frosted Foods, Inc., supra, 179 Conn.
478, our Supreme Court held that it violated public
policy to terminate an employee in retaliation for the
employee calling to the employer’s attention repeated
violations of the Connecticut Uniform Food, Drug and
Cosmetic Act, General Statutes (Rev. to 1977) § 19-211
et seq., now codified at General Statutes § 21a-91 et
seq. In the present case, the plaintiff did not allege
that she was terminated because she insisted that the
defendants comply with § 19a-127n, nor that she was
terminated because she reported the defendants’ lack
of compliance with the statute to the Department of
Public Health or another authority. Thus, the plaintiff’s
claim falls outside the narrow public policy recognized
in Sheets v. Teddy’s Frosted Foods, Inc., supra, 478.
   Next, we address the plaintiff’s more general argu-
ment that her termination violated an important and
clearly articulated public policy prohibiting an
employer from terminating an employee in order to
cover up its negligence. The plaintiff argues that, to the
extent that such a public policy is not clearly established
in statutes or case law, this court may and should judi-
cially create such a public policy. For the reasons that
follow, we agree with the defendants that the plaintiff
has failed to identify a clearly articulated, important
public policy against terminating an employee in order
to cover up negligence, and we decline to judicially
create such a general public policy in the circumstances
of this case. Additionally, even if we assume that such
a general public policy exists, the plaintiff has failed to
establish that there is a genuine issue of material fact
regarding whether her termination violated such a pub-
lic policy because she offered no competent summary
judgment evidence that the defendants were negligent
and that the defendants terminated her employment in
an attempt to hide that negligence.
   After the defendants argued in their motion for sum-
mary judgment that the plaintiff alleged no particular
public policy that was violated by her termination, the
plaintiff was required to establish that there existed an
issue of material fact as to whether her termination
violated an important public policy ‘‘clearly articulated’’
in state statutes, the state constitution, or prior case
law. Thibodeau v. Design Group One Architects, LLC,
supra, 260 Conn. 701; see also Morris v. Hartford
Courant Co., supra, 200 Conn. 680 (public policy excep-
tion to at-will employment termination requires particu-
lar, explicit public policy); Armshaw v. Greenwich
Hospital, supra, 134 Conn. App. 138 (exception requires
‘‘explicit statutory mandate, constitutional provision or
judicial determination’’ [emphasis added]).
   The plaintiff, however, with the sole exception of
§ 19a-127n, has failed to cite to this court or to the trial
court a single statute or any case law in support of the
alleged public policy against terminating an employee
to cover up negligence. We have already concluded that
§ 19a-127n does not bear the weight that the plaintiff
places upon it. Accordingly, the plaintiff falls far short
of creating a genuine issue of material fact concerning
the violation of an important and clearly articulated
public policy against terminating an employee to cover
up negligence because she never established the exis-
tence of such a public policy. Additionally, because
the plaintiff’s argument contains no supporting law or
analysis, the precise contours of her alleged public pol-
icy are unknown, and we decline to establish such a
public policy in this case.10
   Even if this court was inclined to establish such a
public policy in this case, the plaintiff has failed to
provide any competent summary judgment evidence to
create a genuine issue of material fact that the defen-
dants were negligent and that she was terminated to
cover up their negligence. The plaintiff’s allegation of
negligence is supported by only speculation, not by
evidence submitted in opposition to the motion for sum-
mary judgment. Although the plaintiff offered evidence
of the defendants’ conduct regarding the incident in
question, she offered no evidence, such as an affidavit
from an expert in emergency medicine, that would sup-
port a finding that the defendants’ conduct was negli-
gent or that the defendants would have been concerned
about liability to the patient.
  Additionally, the plaintiff has not come forward with
any evidence from which an inference may be drawn
that her termination furthered, or was designed to fur-
ther, the defendants’ alleged goal of covering up medical
malpractice. Nor has the plaintiff offered any evidence
that the defendants took any steps intended to or that
were in fact successful in hiding evidence of their
alleged negligence from the particular patient involved
in this case.11 Without such evidence, the causal connec-
tion between the plaintiff’s termination and the defen-
dants’ alleged attempt to cover up potential negligence
remains unclear. Although the plaintiff’s employment
was terminated, the plaintiff offers no explanation for
how her termination would shield the defendants from
liability in the event that they were sued for medical
malpractice by the patient or the patient’s estate.
  In sum, the plaintiff has failed to establish the exis-
tence of a genuine issue of material fact concerning
whether, by terminating her employment, the defen-
dants violated the public policy allegedly inherent in
§ 19a-127n in favor of the accurate reporting of adverse
events or a more general public policy against terminat-
ing an employee to cover up negligence. Accordingly,
we conclude that the trial court properly rendered sum-
mary judgment in favor of the defendants as to the
plaintiff’s count alleging that the defendants terminated
her employment in violation of an important public
policy.
                            III
   The plaintiff next claims that the court improperly
rendered summary judgment on her count alleging that
the defendants breached the covenant of good faith and
fair dealing by terminating her employment in bad faith.
Specifically, she contends that the court improperly
concluded that ‘‘the plaintiff . . . failed to establish the
prima facie elements of a cause of action for breach of
the covenant of good faith and fair dealing.’’ because
there was a genuine issue of material fact regarding the
existence of an implied contract that prohibited her
termination except for just cause. The defendants argue
that the court was correct in its conclusion because
there was no genuine issue of material fact regarding
the existence of an implied contract between the par-
ties. We agree with the defendants.
   Our Supreme Court has ‘‘recognize[d] an implied cov-
enant of good faith and fair dealing in every contract
without limitation. . . . Essentially it is a rule of con-
struction designed to fulfill the reasonable expectations
of the contracting parties as they presumably intended.
The principle, therefore, cannot be applied to achieve
a result contrary to the clearly expressed terms of a
contract, unless, possibly, those terms are contrary to
public policy.’’ (Citations omitted.) Magnan v. Ana-
conda Industries, Inc., 193 Conn. 558, 566–67, 479 A.2d
781 (1984). ‘‘Although we endorse the applicability of
the good faith and fair dealing principle to employment
contracts, its essence is the fulfillment of the reasonable
expectations of the parties. Where employment is
clearly terminable at will, a party cannot ordinarily be
deemed to lack good faith in exercising this contractual
right. Like other contract provisions, which are unen-
forceable when violative of public policy, the right to
discharge at will is subject to the same restriction.’’ Id.,
572. Accordingly, for the plaintiff to survive summary
judgment on this claim in this case, she was required
to establish a genuine issue of material fact regarding
the existence of an implied employment contract.12
   As previously discussed, the plaintiff failed to estab-
lish a genuine issue of material fact concerning whether
the parties had an implied contract that prohibited her
discharge without just cause. Accordingly, the court
properly rendered summary judgment as to the plain-
tiff’s count alleging breach of the covenant of good faith
and fair dealing.
                            IV
   Finally, the plaintiff claims that the court improperly
granted the defendants’ motion for summary judgment
on her spoliation of evidence count because genuine
issues of material fact existed with respect to her claim
that the defendants withheld certain medical records
and destroyed evidence that would have supported her
cause of action. The defendants argue that the court
properly determined that the plaintiff’s spoliation claim
failed because she did not provide any evidence that
medical records had been destroyed or that the patient’s
pacer wire, which was replaced and discarded by the
defendants’ medical staff, had been destroyed in bad
faith. We agree with the defendants that the court prop-
erly rendered summary judgment as to this count.
   The following additional facts and procedural history
are relevant to this claim. On August 15, 2012, approxi-
mately two months after the incident at issue, the plain-
tiff sent a letter to the defendants, requesting that the
pacer wire and the patient’s medical records be pre-
served. In her revised complaint, as amended, the grava-
men of the plaintiff’s claim of spoliation was that the
transvenous pacer wire that had been altered by the
plaintiff was subsequently destroyed by the defendants.
Thus, the plaintiff argued that she could not have an
expert examine the pacer wire to dispute the defen-
dants’ position that she damaged the pacer wire when
she altered it. The plaintiff further alleged that ‘‘[t]he
medical record has glaring absences of documentation
regarding the care of the patient that is the subject of
the disciplinary action against the [p]laintiff.’’ In their
motion for summary judgment, as supplemented, the
defendants represented that they had provided more
than 900 pages of medical records and that the plaintiff
had provided no documentation whatsoever to support
her speculative claim that portions of the medical
record had been destroyed, let alone intentionally
destroyed. With respect to the pacer wire, the defen-
dants argued that it had been disposed of shortly after
the incident and that they were under no obligation to
preserve an altered piece of medical equipment.
   In rendering summary judgment on this claim, the
trial court concluded that ‘‘[although] the plaintiff has
speculated that the defendants destroyed certain of the
patient’s medical records, she has presented no evi-
dence that would tend to support that allegation. [Addi-
tionally, although the parties agree that the defendants
destroyed the pacer wire] there is no evidence that the
pacer wire was destroyed in bad faith . . . .’’
   ‘‘[T]he tort of intentional spoliation of evidence con-
sists of the following essential elements: (1) the defen-
dant’s knowledge of a pending or impending civil action
involving the plaintiff; (2) the defendant’s destruction
of evidence; (3) in bad faith, that is, with intent to
deprive the plaintiff of his cause of action; (4) the
plaintiff’s inability to establish a prima facie case with-
out the spoliated evidence; and (5) damages.’’ (Empha-
sis added.) Rizzuto v. Davidson Ladders, Inc., 280
Conn. 225, 244–45, 905 A.2d 1165 (2006).
  Our careful review of the record supports the court’s
determination that the plaintiff failed to establish a gen-
uine issue of material fact regarding the destruction of
the patient’s medical record and the defendants’ alleged
bad faith in destroying the pacer wire. Regarding the
pacer wire, the facts of this case are analogous to those
in Surrells v. Belinkie, 95 Conn. App. 764, 898 A.2d
232 (2006).13 In Surrells, the defendant plastic surgeon
performed breast surgery on the plaintiff. Id., 765. Sub-
sequently, the plaintiff noticed that her right breast was
swollen and leaking fluid. The defendant determined
that the plaintiff’s right breast had become necrotic and
performed a debridement, or surgical removal, of the
necrotic tissue. Id., 765–66. The defendant disposed of
the necrotic tissue following the surgery and did not
test it for the presence of an infection. Id., 770.
  The plaintiff in Surrells filed a complaint against the
defendant, alleging medical negligence on the ground
that his negligence during the original breast surgery
caused an infection in her right breast. Id., 766. The
plaintiff further alleged spoliation of the evidence
because she could not have the necrotic tissue tested
for an infection to establish that the defendant’s actions
had caused an infection to occur. Id., 770. The trial
court found that the plaintiff failed to establish that she
developed an infection and declined to draw an adverse
inference against the defendant on the ground that he
did not intentionally destroy the necrotic tissue. On
appeal, this court affirmed the trial court’s decision,
holding that ‘‘the spoliation of the plaintiff’s breast tis-
sue occurred before [the defendant] had any reason to
believe that the tissue would be the subject of litigation.
The plaintiff appears not to have offered the court any
evidence that a plastic surgeon ordinarily would be
expected to retain tissue samples from every patient in
anticipation of future litigation. . . . The court conse-
quently had no basis from which to infer that [the defen-
dant] destroyed the plaintiff’s breast tissue in order to
avoid testing it for the presence of an infection.’’ Id., 771.
   Similarly, in the present case, the plaintiff failed to
offer any evidence that the pacer wire was disposed of
for any other purpose than that which medical waste is
ordinarily disposed.14 Additionally, the August 15, 2012
letter requesting that the pacer wire be preserved was
sent by the plaintiff to the defendants months after the
incident in question, which was approximately when
the pacer wire was disposed of. Thus, the plaintiff has
failed to offer any evidence from which an inference
could be drawn that the defendants disposed of the
pacer wire in bad faith in order to deprive her of her
cause of action.
   Regarding the allegedly destroyed medical records,
the plaintiff not only has failed to offer any evidence
that records were destroyed or altered, but she also
has failed to identify specifically what was allegedly
altered or destroyed. The plaintiff’s assertion, contained
only in her brief on appeal, is grounded in mere specula-
tion. She argues ‘‘that [medical] staff wrote [in the
patient’s medical record] that the patient was in critical
condition, was unstable and had heart failure, pulmo-
nary edema, a heart attack, brain injury, kidney failure,
liver failure and lacked cardiac pacing. It stretches the
imagination that this is not documented in a 1000 page
medical record except for a brief phrase here and
there.’’ The plaintiff, however, did not identify any spe-
cific portion of the patient’s medical record that was
missing or altered. Both parties admit in their plead-
ings—the plaintiff in her request to revise her amended
complaint and the defendants in their motion for sum-
mary judgment as supplemented—that the defendants
provided the plaintiff with the patient’s medical records.
Once this was established, the defendants met their
burden of establishing that they did not destroy the
medical records, and it was incumbent upon the plain-
tiff to identify specific portions of the medical record
that were missing or appeared altered.
   In sum, the plaintiff failed to provide any competent
summary judgment evidence that established a genuine
issue of material fact regarding the defendants’ bad
faith in disposing of the pacer wire or the destruction
or alteration of the patient’s medical record. Accord-
ingly, we conclude that the trial court properly rendered
summary judgment as to the plaintiff’s claim for spolia-
tion of evidence.
      The judgment is affirmed.
      In this opinion WEST, J., concurred.
  1
   In her complaint, the plaintiff identified Saint Francis Care, Inc., as the
parent company of Saint Francis Hospital and Medical Center.
   2
     The plaintiff’s operative complaint consisted of six counts, including
counts for negligent infliction of emotional distress and defamation. The
trial court rendered summary judgment as to all six counts of her complaint.
At oral argument before this court, the plaintiff stated that the trial court’s
determinations with respect to her claims of negligent infliction of emotional
distress and defamation were not being challenged in this appeal.
   3
     The plaintiff included other claims in her statement of issues, but she
did not address them in her appellate brief or reply brief. ‘‘We are not
required to review issues that have been improperly presented to this court
through an inadequate brief.’’ (Internal quotation marks omitted.) Burns v.
Quinnipiac University, 120 Conn. App. 311, 323–24 n.12, 991 A.2d 666, cert.
denied, 297 Conn. 906, 995 A.2d 634 (2010).
   4
     General Statutes § 19a-127n provides in relevant part: ‘‘(a) (1) For pur-
poses of this section, an ‘adverse event’ means any event that is identified
on the National Quality Forum’s List of Serious Reportable Events or on a
list compiled by the Commissioner of Public Health and adopted as regula-
tions . . . .
   ‘‘(2) . . . (b) . . . [A] hospital or outpatient surgical facility shall report
adverse events to the Department of Public Health on a form prescribed
by the commissioner . . . .’’
   5
     Rationales for the rescue doctrine include: ‘‘(1) The rescue doctrine . . .
is shorthand for the idea that rescuers are to be anticipated and is a reflection
of a societal value judgment that rescuers should not be barred from bringing
suit for knowingly placing themselves in danger to undertake a rescue. . . .
   ‘‘(4) The rescue doctrine encourages efforts to save imperiled persons,
by permitting a rescuer to recover for injuries sustained in a rescue attempt
despite the rescuer’s voluntary (though not reckless) decision to expose
himself to danger. . . .
   ‘‘(5) The rescue doctrine recognizes that those who negligently imperil
life or property may be liable not only to their victims but also to the
rescuers.’’ (Citations omitted.) 65A C.J.S., supra, 47 n.1.
   6
     The dissent relies on Markley v. Dept. of Public Utility Control, 301
Conn. 56, 67 n.12, 23 A.3d 668 (2011), which ‘‘assume[d], arguendo,’’ that
an equal protection claim was not abandoned on appeal, although it was
not briefed, because the claim was discussed in the trial court and at oral
argument on appeal. Markley, however, cannot be read as establishing a
new rule regarding the abandonment of a claim or as overruling a long line
of precedent regarding inadequate briefing. At best, Markley stands for the
proposition that an appellate court retains discretion to consider a claim
that has been inadequately briefed.
   7
     We note that although the plaintiff alleged in her revised complaint that
her termination violated public policy against covering up negligence, she
did not cite to § 19a-127n (b) or allege that her termination violated the
public policy allegedly inherent in § 19a-127n (b). The defendants, however,
never filed a request to revise seeking ‘‘a more complete or particular state-
ment of the allegations’’; Practice Book § 10-35 (1); or a motion to strike
contesting the legal sufficiency of the allegation. Practice Book § 10-39.
Therefore, we do not address the significance, if any, of the plaintiff’s failure
to cite to § 19a-127n in her complaint.
   8
     Both the National Quality Forum’s List of Serious Reportable Events
and the list compiled by the Commissioner of Public Health are available
online on the website of the Department of Public Health. Both lists appear
to be periodically updated.
   9
     The plaintiff failed to offer any competent summary judgment evidence
that the defendants failed to report the alleged adverse event at issue. The
record is silent as to whether the event at issue was reported to the
department.
   10
      Although such a public policy may exist, because the plaintiff’s general
argument contains no supporting law or analysis, the precise contours of
such a public policy are unknown, and may differ from case to case
depending upon various factors, including, but not limited to, the particular
nature of the employer’s business.
   11
      We recognize that the plaintiff raised a related claim of spoliation of
evidence because of the allegedly improper disposal of the pacing wire.
That claim, however, was made in the specific context of her allegation that
the pacing wire was destroyed by medical staff in order to defeat her
employment claim, rather than in an attempt to avoid liability to the patient.
Second, the plaintiff offered no evidence; see part IV of this opinion; that
would suggest that the pacing wire was destroyed in bad faith or that it
should not have been disposed of in the same, ordinary manner as any other
medical waste.
   12
      On appeal, the plaintiff also argues that the court improperly rendered
summary judgment on this count because it improperly decided her count
alleging wrongful termination in violation of an important public policy. The
plaintiff, however, with respect to the count alleging a breach of the covenant
of good faith and fair dealing, did not rely in the trial court on the public
policies identified in her count alleging wrongful discharge in violation of
an important public policy. Rather, in her revised complaint, the plaintiff
alleged that because an implied contract existed, ‘‘[e]mployer personnel
decisions are subject to a ‘just cause’ standard,’’ and that ‘‘[b]y failing to
perform a thorough investigation of the incident upon which the termination
of the plaintiff is based, the covenant of good faith and fair dealing has been
violated by the defendants.’’ In her opposition to the motion for summary
judgment, the plaintiff argued that the defendants were not entitled to sum-
mary judgment on this count because there was a genuine issue of material
fact regarding the existence of an implied employment contract. Accordingly,
we limit our review to only the arguments made before the trial court and
decline to address the plaintiff’s argument that the court improperly rendered
summary judgment on this count because it improperly decided her count
alleging wrongful termination in violation of an important public policy. See
Gordon v. Gordon, supra, 148 Conn. App. 65 (‘‘[w]e have consistently
declined to review claims based on a ground different from that raised in
the trial court’’ [internal quotation marks omitted]).
   13
      We note that Surrells was decided prior to Rizzuto, which recognized
the tort of intentional spoliation of evidence for the first time. At the time
that Surrells was decided, the remedy for intentional spoliation of evidence
‘‘in a civil context, [was] that the trier of fact may draw an [adverse] inference
from the intentional spoliation of evidence that the destroyed evidence
would have been unfavorable to the party that destroyed it.’’ (Internal quota-
tion marks omitted.) Rizzuto v. Davidson Ladders, Inc., supra, 280 Conn.
237. The facts and analysis in Surrells, however, remain relevant in light of
the similar analysis employed in both cases—in Surrells, the issue was
intentional destruction of evidence, and in Rizzuto, the court held that the
newly recognized tort of intentional spoliation of evidence requires the
intent to deprive the plaintiff of his cause of action.
   14
      In her appellate brief, the plaintiff cites to and includes a copy of the
defendants’ ‘‘Medical Device and Product Failure Reporting Policy.’’ The
plaintiff alleges that this policy was violated by the destruction of the pacer
wire, and, thus, proves that the defendants destroyed it in bad faith. The
plaintiff, however, did not offer this policy as evidence with her objection
to the motion for summary judgment. Accordingly, we do not consider it.
See Durkin Village Plainville, LLC v. Cunningham, 97 Conn. App. 640,
656, 905 A.2d 1256 (2006) (court does not abuse discretion by refusing
to consider untimely summary judgment evidence); Practice Book § 17-45
(parties must file opposing affidavits and other summary judgment evidence
prior to date of motion to be heard).